In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00953-CR
____________

PATRICIA R. PARKER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 208th District Court
Harris County, Texas
Trial Court Cause No. 986852



 
MEMORANDUM  OPINION
               Appellant, Patricia R. Parker, pleaded guilty to the offense of aggravated
assault and, in accordance with the plea bargain agreement, the trial court sentenced
appellant to confinement for six years.  Appellant filed a timely pro se notice of
appeal.  We dismiss for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Griffin v. State, No. 1092-03, passim (Tex. Crim. App.
Sept. 29, 2004) (designated for publication); Cooper v. State, 45 S.W.3d 77, 80 (Tex.
Crim. App. 2001); Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal and that
appellant waived the right to appeal.  The record supports the certification.  We must
dismiss an appeal if the trial court’s certification shows there is no right to appeal. 
See Tex. R. App. P. 25.2(d).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).